Citation Nr: 0712888	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  95-05 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for headaches.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for a spinal disc 
condition.

3.  Entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in September 2000, 
when it was remanded for consideration of evidence submitted 
without waiver of review by the agency of jurisdiction, in 
accordance with 38 C.F.R. § 20.1304.  The requested 
development having been completed, the claim is now again 
before the Board.

In his March 1995 substantive appeal, the veteran requested a 
hearing before a member of the Board (now Veterans Law Judge) 
and indicated he would appear before a Veterans Law Judge 
appearing at his local RO.  However, in October 1999, the 
veteran withdrew his request for hearing in writing.

During the pendency of this appeal, the RO granted the 
veteran's claim for service connection for post-traumatic 
stress disorder, (PTSD), assigning a 100 percent evaluation 
effective in October 1992.  The veteran has not appealed the 
evaluation or effective date assigned.  As this claim is a 
full grants of benefits, this issue is no longer before the 
Board.

The issues of entitlement to service connection for headaches 
and spinal disc condition are addressed in the REMAND portion 
of the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a May 1986 rating decision, the RO declined to reopen 
the previously denied claim for service connection for 
headaches.  The veteran did not appeal this issue.

2.  The additional evidence received since the May rating 
decision is new and material in that it bears directly and 
substantially upon the specific matter under consideration-
here, medical evidence of a diagnosed headache condition that 
is etiologically linked to active service-and is therefore 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In a May 1986 rating decision, the RO declined to reopen 
the previously denied claim for service connection for a back 
condition.  The veteran did not appeal this issue.

4.  The additional evidence received since the May 1986 
rating decision is new and material in that it bears directly 
and substantially upon the specific matter under 
consideration-here, the presence of medical evidence 
establishing a link, or nexus, between the currently 
diagnosed spine condition and active service-and is 
therefore so significant that it must be considered in order 
to fairly decide the merits of the claim.

5.  The evidence shows that the veteran has tinea pedis and 
onychomycosis that as likely as not had its onset during 
active service.


CONCLUSIONS OF LAW

1.  The unappealed May 1986 rating decision declining to 
reopen the previously denied claim for service connection for 
headaches is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.160(d), 20.302(a) (2006).

2.  Evidence received since the May 1986 rating decision 
concerning the claim to reopen the previously denied claim 
for service connection for headaches is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5100 et seq., 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (effective prior to August 
2, 2001).

3.  The unappealed May 1986 rating decision declining to 
reopen the previously denied claim for service connection for 
a back condition.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.160(d), 20.302(a) (2006).

4.  Evidence received since the May 1986 rating decision 
concerning the claim to reopen the previously denied claim 
for service connection for a spinal condition is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5100 et 
seq., 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (effective 
prior to August 2, 2001).

5.  Service connection for tinea pedis and onychomycosis is 
warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

As the claim of service connection for a skin disorder of the 
feet is being granted, and the previously denied claims for 
service connection for headaches and a spine disorder are 
being reopened and remanded, any defect regarding VCAA must 
be considered to be harmless given the favorable action taken 
herein.

New and Material

In December 1993, the veteran requested to reopen his 
previously denied claim for service connection for headaches 
and a spine condition.  He indicated that he continued to 
receive VA and non-VA treatment for his claimed conditions 
and submitted an October 1992 evaluation by a private 
treating physician, Elisa Breton, M.D.  The identified 
records were obtained, with additional records of which the 
veteran notified VA throughout the course of this appeal to 
include records from SSA.  In addition, the veteran was 
afforded VA examinations.  After review of the record, the 
Board finds that the medical evidence supports reopening the 
previously denied claims for service connection.  

In a May 1986 rating decision, the RO declined to reopen the 
previously denied claims for service connection for headaches 
and a spine condition.  In finding that no new and material 
evidence had been submitted, the RO explained that the 
referenced VA treatment records showed treatment for 
conditions other than the claimed conditions.  It is noted 
that the veteran failed to report for scheduled VA 
examination.

The last previous decision to discuss the merits of the claim 
for service connection for headaches is a RO rating decision 
dated in February 1977.  In its decision, the RO explained 
that while service medical records showed complaints of and 
treatment for headaches during active service, the veteran's 
reports of medical history and examination at discharge 
revealed no complaints, diagnoses, abnormalities, defects or 
findings of a headache condition.  Moreover, VA examination 
conducted in January 1977 showed no objective findings of a 
headache disorder.  There was therefore, at that time, no 
diagnosed headache condition for which service connection 
could be granted.  

Concerning the back condition, the last previous decision to 
discuss the merits of the claim for service connection for a 
back disability was a Board decision dated in November 1980.  
This decision referenced another earlier, May 1978, Board 
denial of service connection for a back disorder.  In their 
totality, these decisions covered claims for lower back and 
cervical spine disabilities including a possible herniated 
cervical disc with associated left arm and hand pain 
requiring carpal tunnel release, and probable lumbar disc 
protrusion.  Notwithstanding the statements of four fellow 
service members, all of whom attested that the veteran fell 
from a truck and/or was medically treated for complaints of 
back problems in service, the Board observed that that the 
veteran's reports of medical history and examination at 
discharge noted no complaints, diagnoses, abnormalities, 
defects, or findings of a spine condition.  Following 
discharge, the first medical evidence of a back or neck 
condition following discharge was dated in 1974, several 
years after the veteran's discharge from active service.  
Hence, the Board concluded that any injury sustained during 
active service was acute and transitory and resolved prior to 
the veteran's discharge and held that, absent evidence of an 
etiological link between the diagnosed back and neck 
disabilities and the veteran's active service, service 
connection could not be granted. 

The May 1986 rating decision found that evidence submitted 
since these decisions raised no other basis for consideration 
for service connection and declined to reopen the claims.  
The veteran did not submit a notice of disagreement to the 
May 1986 rating decision.  It therefore became final.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As the veteran filed his 
claim prior to August 2001, this regulation applies.

Headaches

Medical evidence submitted since the May 1986 rating decision 
establishes that the veteran manifests a headache condition 
that may be etiologically related to active service.

In pertinent part, VA and non-VA treatment records, including 
SSA records, show complaints of and treatment for headaches, 
and a VA examination conducted in July 1995 diagnosed chronic 
headaches as the sequalae of concussive trauma.  During the 
examination the veteran reported that he was blown off a 
truck in 1971 in Vietnam when it hit a landmine, suffering 
loss of consciousness and shock.

The Board observes that during the pendency of this claim, 
service connection for PTSD was granted.  In so doing, the RO 
determined that the veteran was exposed to combat during his 
active service in Vietnam.  Among the stressors he claimed, 
which were verified by the U.S. Army and Joint Services 
Environmental Support Group, is the death of a friend in a 
booby trap/explosive device incident, and the detonation of a 
landmine resulting in the wounding and death of soldiers, as 
well as the general exposure to enemy fire, attacks, and 
landmine detonations.  Therefore, credibility is accorded the 
veteran's statements that he was thrown from a vehicle when 
it hit a landmine, sustaining injury to his head, and the VA 
examiner's July 1995 opinion is accorded probative weight, 
despite the lack of reference to any such injury or treatment 
for such injury in the service medical records.  See 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2005); and Pentecost 
v. Principi, 16 Vet. App. 124, 128-9. (2002).  Moreover, in 
the present case, there is no evidence directly contradicting 
the veteran's reported version of events surrounding his 
alleged head injury.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

This evidence is new in that it was not previously of record.  
In addition, construed in a light most favorable to the 
veteran, this evidence presents a basis for finding that the 
veteran is diagnosed with headaches that are the result of 
head injury and concussion sustained during active service.  
It is therefore material.

Accordingly the Board finds that the previously denied claim 
for headaches is reopened.

Spinal Disc  Condition

In the present claim, evidence received since the May 1986 
rating decision includes VA and private treatment records and 
examination reports, SSA records, and the veteran's 
statements.  The veteran has also submitted copies of various 
evidence that was previously submitted.

The veteran's statements and testimony, and copies of 
evidence previously submitted are essentially duplicative of 
the arguments made and evidence of record prior to the May 
1986 rating decision and were of record at the time of that 
decision-with one exception, and that is the report of 
injury sustained during combat conditions in Vietnam.  
Specifically, the veteran reported in 1992 that he injured 
his back when thrown from a vehicle that struck a landmine 
during his active service in Vietnam.  This assertion is new, 
in that the veteran had not previously alleged that he 
injured his neck and back in a combat-related incident.  

Furthermore, since May 1986, the veteran has also submitted 
medical evidence from private treating physicians that appear 
to show an etiological relationship between his currently 
diagnosed back and neck disabilities, and his active service 
in Vietnam.  These documents include two private medical 
opinions proffered by Elisa Breton, M.D., in October 1992, 
and by Dr. Soliman in December 1994, and various VA 
examinations and Social and Industrial Survey (S&IS) reports 
from 1993 through 1996.

In an October 1992 private medical evaluation, Dr. Breton 
reported objective findings of cervical spine and lower back 
disability which she opined was the result of old injuries 
sustained in Vietnam in 1971.  The evaluation report shows 
that the veteran reported he was thrown from a truck in 
Vietnam in 1971 when it hit a landmine, and was treated for 
contusions to his neck and lower back.

In a December 1994 private medical evaluation in support of 
disability benefits for SSA, Dr. Soliman diagnosed a 
herniated disc at S5-L1 and lumbar spine radiculopathy.  The 
physician opined that the condition was the result of back 
injury sustained in an explosion in Vietnam.

VA examination reports and S&IS reports submitted from 1993 
to 1996 make reference to the veteran's reported history of 
inservice injury to his back and longstanding complaints of 
and treatment for back pain during service and since.  

This evidence is new in that it was not previously of record.  
In addition, construed in a light most favorable to the 
veteran, this evidence presents a basis for finding that the 
veteran is diagnosed with a back disability that is the 
result of an injury sustained during active service.  It is 
therefore material.  Accordingly the Board finds that the 
previously denied claim for a spinal condition is reopened.

Having reopened these claims, the Board further finds that 
additional evidentiary development is necessary.  These 
matters will be discussed in greater detail in the REMAND 
portion of this decision.

Service Connection

The veteran argues that he has a skin disorder of the foot as 
the result of his active service.  

The Board observes that the record reflects that the veteran 
served in Vietnam.  Therefore, exposure to herbicides may be 
presumed.  38 C.F.R. 3.307(a)(6)(iii).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, 
certain presumptions are granted for veterans who were 
exposed to the herbicide Agent Orange during service in 
Vietnam.  However, tinea pedis and onychomycosis are not 
among the conditions for which presumptive service connection 
is available.  See 38 C.F.R. § 3.307, 3.309 (2006).  
Notwithstanding, the veteran may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Orange. Brock v. 
Brown, 10 Vet. App. 155 (1997).

Service medical records show complaints of and treatment for 
pseudo folliculitis barbae but no findings of or treatment 
for a skin condition of the feet during active service.  The 
veteran's report of medical history and examination at 
entrance to and discharge form active service, dated in June 
1969 and December 1971, respectively, show no complaints, 
diagnoses, abnormalities, defects, or other findings 
concerning his feet or the skin of his feet.  

VA and non-VA records demonstrate complaint of and treatment 
for a foot skin disorder beginning in 1986.  In 1986, the 
condition was described as a chronic fungal infection.  
Current VA treatment records reflect the veteran is now 
diagnosed with tinea pedis and onychomycosis.  However, these 
records do not establish that the veteran evidenced a skin 
condition of the feet immediately following active service or 
prior to 1986.  Rather, VA treatment records dated in 1972 
reflect no complaints or findings of a foot skin disorder.  
Moreover, VA examination conducted in January 1977 noted the 
presence of a follicular rash of the bearded face and upper 
anterior neck but no findings concerning the appendages, 
including the feet.  

An October 1992 private evaluation by Dr. Breton provides an 
opinion tending to show that the veteran then manifested a 
fungus infection of the feet that was the result of the 
veteran's active service in Vietnam.  The veteran reported a 
history of contracting a fungal foot infection in Vietnam 
when exposed green water and small rivers.  He reported the 
condition never resolved.  The physician diagnosed a severe 
fungus infection of the feet and observed that such 
infections are usually seen in long standing fungus 
infections.  

The Board has weighed the evidence of record, which includes 
evidence both for and against the veteran's claim.  As noted 
above, service medical records are negative for any evidence 
of a treatment for a fungal infection of the feet in service, 
and examination at separation was normal.  However, based on 
the veteran's lay descriptions, a physician specifically 
concluded that the fungal infection observed on examination 
in 1992 was related to the veteran's military service.  
Subsequent treatment records reveal continued treatment for 
tinea pedis and onychomycosis on both feet. 

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a lay person is considered competent to 
testify as to the symptoms of a disability, such as pain. The 
Court also held that the veteran's disability in that case, 
pes planus, was of the type that "lends itself to observation 
by a lay witness".  The Board believes that the veteran's 
complaints of a fungal infection of the foot are in the 
nature of symptoms to which the veteran, as a layperson, may 
testify.  See Falzone, 8 Vet. App. at 403.

For this reason, the Board finds the opinion of the private 
physician to be of probative value on the question of whether 
the veteran's current skin disorder of the feet, which has 
been diagnosed as including tinea pedis and onychomycosis, is 
related to service.  In essence, the Board believes that 
opinion to be based on the veteran's own credible description 
of his symptomatology during and after service.  In view of 
this opinion, the Board finds that there is at least an 
approximate balance of positive and negative evidence 
regarding that question.

Therefore, resolving doubt in favor of the veteran, the Board 
finds that the claim of entitlement to service connection for 
tinea pedis and onychomycosis is granted.




ORDER

New and material evidence having been received, the claim for 
service connection for headaches is reopened.  To that extent 
only, the claim is granted.

New and material evidence having been received, the claim for 
service connection for a spinal disc disorder is reopened.  
To that extent only, the claim is granted.

Service connection for tinea pedis and onychomycosis, claimed 
as a skin disorder of the feet, is granted.


REMAND

By the above decision, the Board has reopened the claim for 
service connection for headaches and a spinal disc disorder.

Regrettably, the Board finds that further development is 
required prior to the completion of appellate action in the 
present case.  

The medical evidence of record does not present a clear 
disability picture as to the extent of the veteran's 
headaches or their cause.  While the July 1995 VA examination 
found that the headaches the veteran manifested were the 
residuals of concussion the veteran sustained during service, 
private treatment records received after the July 1995 VA 
examination reflect that the veteran's headaches were 
associated with prescribed medication and eating certain 
foods.  

The Board therefore finds that it is necessary to obtain any 
additional VA and non-VA treatment records, and to accord the 
veteran further VA examination to clarify the nature, extent, 
and etiology of his claimed headache disorder.  See 38 C.F.R. 
§ 3.159(c) (2006).  The Board also finds that such 
examination is also necessary to clarify the nature and 
etiology of his current back disability.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all pertinent VA and non-
VA treatment records have been associated 
with the claims file.

2.  After completion of the above, make 
arrangements for the veteran to be 
afforded an neurological examination to 
determine the nature, extent, and 
etiology of his headache condition.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, and a copy 
of this remand must be sent to the 
examiner(s) for review.  The examiner 
should summarize the medical history, 
including the onset and course of the 
veteran's claimed headache disorder; 
describe any current symptoms and 
manifestations attributed to the claimed 
headache disorder; and provide diagnoses 
for any and all neurological pathology.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any manifested 
headache disorder had its onset during or 
is in any way the result of his active 
service or any incident thereof.

The examiner is requested to provide the 
reasons and bases for his or her opinion 
and, in doing so, to reference the 
private medical entries associating the 
veteran's headaches to prescribed 
medication and certain foods.  If the 
examiner cannot so opine, he or she is 
asked to so state.

3.  Make arrangements for the veteran to 
be afforded an orthopedic examination to 
determine the nature, extent, and 
etiology of his claimed back condition.  
All indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, and a copy 
of this remand must be sent to the 
examiner(s) for review.  The examiner 
should summarize the medical history, 
including the onset and course of the 
veteran's claimed back disorder; describe 
any current symptoms and manifestations 
attributed to the claimed disorder; and 
provide diagnoses for any and all 
pathology in the lumbosacral spine.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any manifested low 
back disorder had its onset during or is 
in any way the result of his active 
service or any incident thereof.   The 
examiner is requested to provide the 
reasons and bases for his or her opinion.  
If the examiner cannot so opine, he or 
she is asked to so state.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2006).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


